 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 OMAR ROBLES,                                          Case No.: 2:18-cv-02071-APG-CWH

 4          Plaintiff                                   Order Extending Time to File Reply

 5 v.

 6 BRIAN WILLIAMS, et al.,

 7          Defendants

 8

 9         IT IS ORDERED that the deadline for plaintiff Omar Robles to file a reply in support of

10 his motion for preliminary injunction is extended to June 14, 2019.

11         DATED this 31st day of May, 2019.

12

13
                                                       ANDREW P. GORDON
14                                                     UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23
